DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/317418 filed May 11, 2021. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gochberg et al. (US 2008/0168947).
Regarding claim 1: Gochberg et al. discloses a valve seat (30) supplying a purge gas such that it is a gas supply member which includes a first side, a second side opposite the first side, inner walls (32) forming an opening which extends between the two sides, a third side having an extension with a face that partially defines the second side and a plurality of holes extending through the face, and a fourth side opposite the third side having a protrusion with a face that partially defines the second side and another plurality of holes (par. 35, figures 3, 9, see annotated figure 3.1 below).

[AltContent: textbox (Holes)][AltContent: textbox (Opening)][AltContent: textbox (Fourth side with protrusion)][AltContent: textbox (Third side with extension)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second side)][AltContent: textbox (First side (opposite face))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow] 
[AltContent: textbox (Figure 3.1)][AltContent: textbox (Holes)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    507
    686
    media_image1.png
    Greyscale

Gochberg et al. further discloses that the valve seat includes a seat insert (33) positioned adjacent to the inner walls (32) which serves as a baffle that redirects purge gas from the input line (36a), where the insert (33) has a first vertical portion at the location of the seat insert reference number (33) and a second portion orthogonal to the first portion and parallel to the third side at the gap reference number (39) where a cavity is formed between the first vertical portion and the second side (see par. 40, figures 8-9, see annotated figure 8 below). 

[AltContent: arrow][AltContent: textbox (First vertical portion)][AltContent: arrow][AltContent: textbox (Second side)][AltContent: arrow][AltContent: textbox (Cavity)][AltContent: textbox (Second portion)][AltContent: arrow] 
    PNG
    media_image2.png
    298
    472
    media_image2.png
    Greyscale

Regarding claims 2 and 4-5: Gochberg et al. further discloses first and second angular surfaces extending from the third side and the fourth side, both partially defining the second side as well as a connecting surface between the two (see annotated figure 3.2 below).
[AltContent: textbox (Figure 3.2[img-media_image3.png])][AltContent: textbox (Connecting surfaces)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second angular surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First angular surface)] 
    PNG
    media_image1.png
    507
    686
    media_image1.png
    Greyscale


Regarding claim 3: Gochberg et al. discloses that the third side includes a continuous outlet (37) formed in the angular surface which can consist of a plurality of holes or slots that extend through the first angular surface, such that these holes or slots can alternatively correspond to the claimed holes in the third side (par. 40, figure 9).
Regarding claim 6: Gochberg et al. shows that the fourth side includes a number of holes extending to the second side (see annotated figure 3.1 above).
Regarding claim 7: Gochberg et al. discloses that the third side includes a continuous outlet (37) formed which can consist of a plurality of holes or slots provided within the distribution manifold (35) such that they can be considered within an elongated recess, where the holes or slots extend between this recess and the opening and are in fluid communication with the insert (33) by way of the outlet (39) and manifold (35) (par. 40, figures 8-9).
Regarding claims 8-10: Gochberg et al. shows that the fourth side has a number of holes with rounded corners, any of which can be considered a recess between the first and second sides including the central one (see figure 3.1 above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gochberg et al. as applied to claims 1-10 above and further in view of Freerks (US 6,089,543).
Regarding claim 11: Gochberg et al. fails to explicitly disclose that the second portion of the insert (33) has a textured surface. However, Freerks discloses a similar slit valve door in which sealing surfaces such as surface inside of a groove (58) may require a roughness application from a 60-grit blast to enhance the adhesion between it and the seal (50), such that the surface is roughened and therefore textured (col. 5 lines 46-58, figure 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform a similar roughening as taught by Freerks on second portion of the insert (33) which is part of a seal interface with an O-ring (44) because Freerks teaches that adding a roughness to a sealing surface can help enhance adhesion between that surface and the sealing element (col. 5 lines 46-58). 
Regarding claim 12: Gochberg et al. and Freerks disclose using a 60-grit blast roughness but fail to explicitly disclose the size of any projections formed on the textured surface. However, since Freerks mentions that a 60-grit blast would help enhance the seal, the size of the roughening particles which directly affects the roughness level is shown to be a result effective variable. This roughness level is what determines the peaks and valleys of projections on the surface. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the exact roughness process and resulting roughness level of the surface of the second portion of Gochberg et al. to achieve projections sized between 25 and 100 microns because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gochberg et al. in view of Freerks.
Regarding claim 13: Gochberg et al. discloses a valve seat (30) supplying a purge gas such that it is a gas supply member which includes a first side, a second side opposite the first side, inner walls (32) forming an opening which extends between the two sides, a third side having an extension with a face that partially defines the second side and a plurality of holes extending through the face, and a fourth side opposite the third side having a protrusion with a face that partially defines the second side and another plurality of holes (par. 35, figures 3, 9, see annotated figure 3.1 above). Gochberg et al. further discloses first and second angular surfaces extending from the third side and the fourth side, both partially defining the second side as well as a connecting surface between the two (see annotated figure 3.2 above).
Gochberg et al. further discloses that the valve seat includes a seat insert (33) positioned adjacent to the inner walls (32) which serves as a baffle that redirects purge gas from the input line (36a), where the insert (33) has a first vertical portion at the location of the seat insert reference number (33) and a second portion orthogonal to the first portion and parallel to the third side at the gap reference number (39) where a cavity is formed between the first vertical portion and the second side (see par. 40, figures 8-9, see annotated figure 8 above). 
Gochberg et al. fails to explicitly disclose that the second portion of the insert (33) has a textured surface. However, Freerks discloses a similar slit valve door in which sealing surfaces such as surface inside of a groove (58) may require a roughness application from a 60-grit blast to enhance the adhesion between it and the seal (50), such that the surface is roughened and therefore textured (col. 5 lines 46-58, figure 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform a similar roughening as taught by Freerks on second portion of the insert (33) which is part of a seal interface with an O-ring (44) because Freerks teaches that adding a roughness to a sealing surface can help enhance adhesion between that surface and the sealing element (col. 5 lines 46-58).
Regarding claim 14: Gochberg et al. discloses that the third side includes a continuous outlet (37) formed in the angular surface which can consist of a plurality of holes or slots that extend through the first angular surface, such that these holes or slots can alternatively correspond to the claimed holes in the third side (par. 40, figure 9).
Regarding claims 15-16: As discussed above, Gochberg et al. discloses first and second angular surfaces extending from the third side and the fourth side, both partially defining the second side as well as a connecting surface between the two (see annotated figure 3.2 above).
Regarding claims 17 and 18: Gochberg et al. shows that the fourth side has a number of holes, any of which can be considered a recess between the first and second sides including the central one (see figure 3.1 above). 
Regarding claim 19: Gochberg et al. and Freerks disclose using a 60-grit blast roughness but fail to explicitly disclose the size of any projections formed on the textured surface. However, since Freerks mentions that a 60-grit blast would help enhance the seal, the size of the roughening particles which directly affects the roughness level is shown to be a result effective variable. This roughness level is what determines the peaks and valleys of projections on the surface. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the exact roughness process and resulting roughness level of the surface of the second portion of Gochberg et al. to achieve projections sized between 25 and 100 microns because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 20: As discussed above, Gochberg et al. discloses that a cavity is formed between the first vertical portion of the insert (33) and the second side of the valve seat (30) (see par. 40, figures 8-9, see annotated figure 8 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
9/20/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717